DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee (Reg. No. 46,863) on 05/27/2022.
 In claim 1, 
line 16, amend “a total” to “the total”.
In claim 3,
line 2, amend “a gas flow” to “the gas flow”,
line 2, amend “a lattice” to “the lattice”,
line 3, after “structure” and before “by”, insert “made”,
line 3, after “the” and before “method”, delete “manufacturing”,
line 6, amend “a maximum width” to “the maximum width”,
line 18, amend “a desired maximum” to “the maximum”.
In claim 4,
line 3, amend “a first” to “the first”,
line 4, amend “a second” to “the second”,
line 4, amend “a space” to “the space”,
line 4, amend “a polygonal” to “the polygonal”,
line 7, amend “a maximum” to “the maximum”.
NOTE: Claims 3 and 4, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
Claims 1 and 3-4 are allowable. The claims are allowable over the “closest” prior art Takahashi et al. (US 2008/0078920) (Takahashi).
Takahashi teaches a die for forming a honeycomb structure ([0001]). The dies comprises a first plate-like member (i.e., second structure portion) provided with back holes to introduce a forming material and a second plate-like member (i.e., first structure portion) provided with slits to form the forming material into a lattice-like shape ([0012]).
However, Takahashi does not teach or suggest a frame body portion of the first structure portion with a width of equal to or greater than 0.08 mm and equal to or less than 0.25 mm; the first structure portion with a ratio of volume of the metal in the three-dimensional molded object to a total volume of the three-dimensional molded object of equal to or greater than 90%; the second portion structure with a ratio of volume of the metal in the three-dimensional molded object to the total volume of the three-dimensional molded object of equal to or greater than 90%; or the second structure portion has a tapered shape with a thickness that decreases toward a central portion of the gas flow path, as presently claimed. 
Thus, it is clear that Takahashi does not teach or suggest the present invention.
Further, Applicant’s amendment overcomes the 35 U.S.C. 112(b) rejections of record.
Claim 1 is allowable. Claims 3 and 4, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 07/20/2021, is hereby withdrawn and claims 3 and 4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Given that claims 3 and 4 include all the limitations of allowable product claim 1, it is noted that present claims 3 and 4 are allowable over Takahashi for the same reasons set forth above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784